DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey et al. [US 7,891,435].

Per claim 1. McSheffrey discloses a fire alarm activation system, comprising: 
a sensing device (e.g. sonar sensor 90 or optical sensor and connection 80) [Figs. 4a-4b and 5, col. 5, lines 19-25, col. 14, lines 5-9] configured to detect removal of a fire extinguisher from a normal position, and 
a manual call point (e.g. docking station 30) in communication with the sensing device (e.g. movement detector 32), 
wherein detection of removal of the fire extinguisher by the sensing device will trigger an alarm condition of the manual call point [col. 4, lines 66-67 and col. 5, lines 1-13], the docking station 30 for initialing signals to the remote central station 26 upon detection of predetermined internal and/or predetermined external conditions (e.g. lack of presence of the fire extinguisher 12, movement, pressure level, battery, obstruction and etc.)  McSheffrey shows the docking station 30 (e.g. manual call point) can be implemented to monitor other additional environment conditions associated with fire alarm activation system, (e.g. fire extinguisher movement, pressure level, fire alarm pull station, obstruction access to fire extinguisher or pull station and other malfunction) [as shown in Figs. 1-7] and [Fig. 3] shown that docking station 30 is incorporated with obstruction sensor (90) and tether (32) for detecting movement of fire extinguisher, all connected to controller board strip 116 and disposed within the docking station 30 [Figs. 3-5, col. 4, lines 66-67 and col. 5, lines 19-18], that the presence sensor and obstruction sensor are connected to docking station 30.  However, the mentioned embodiments of [Figs. 3-5] above do not explicitly mention the docking station 30 is configured to manual trigger of the alarm condition by user.  McSheffrey further teaches another embodiment [Fig. 6] cited at [col. 6, lines 30-55] “FIG. 6, in another embodiment, components of docking station 30, as described above, may instead be included in a housing 140 that is shown mounted to a wall, post, or other support surface, W, and receives a fire alarm pull station 142 such that the pull station is positioned on an appropriate location of the support surface, W, for reasonable access. By including the components of the docking station 30 in the housing 140, the fire alarm pull station 142 is capable of remote inspection similar to the fire extinguisher station 16…if the fire alarm pull station 142 is pulled by a passerby in the event of an emergency to sound a fire alarm, a signal is issued by the pull station and passed to the housing 140 for transmission to the remote central station 26...Similar to housing 30 (Fig. 2) the sonar module 90 included in the housing 140 initiates a signal to indicate an obstruction that may restrict visibility of or access to the fire alarm pull station 142”.  With those teachings above, the docking station (manual call point 30) is configured to be able to monitor both fire extinguisher movement condition and view obstruction to fire extinguisher [Fig. 3] and monitor both fire alarm pull station and view obstruction to pull station.  Therefore, it would have been obvious to one having ordinary skills in the art before effective filing date of the claimed invention, to find it obvious that the manual call point 30 can be incorporated in the fire pull station and used to monitor any appropriated conditions associated with fire alarm system, including the removal of a fire extinguisher detection and fire pull station detection at the same time, for the benefit of convenience and more accurate of fire detection alarm, because the remote inspection would be easy to identify the event situation, for example, if fire alarm pull station initiated and the fire extinguisher removed it likely the fire maybe occurred verse only one of the condition initiated (e.g. pull station alarm or fire extinguisher movement) which has less criticality of fire occurred.   

Per claim 2.  McSheffrey discloses the fire extinguisher 12 [Fig. 3].

Per claim 3. McSheffrey discloses the sensing device (e.g. sonar 90 and connection 80) is configured to send a signal (e.g. 100 or 102) indicative of removal of the fire extinguisher to the manual call point (e.g. control board 116 of the docking station 30) [Figs. 4a-4b, col. 5, lines 19-32] to trigger the alarm condition.

Per claim 5. McSheffrey discloses the signal (100 or 102) detected by sensor 90 and 80, is for activating an operating circuit (e.g. control board 116) (Figs. 4a-4b) of the call point to trigger the alarm condition. 

Per claim 7.  McSheffrey further discloses a fire alarm control panel (e.g. central station 26), wherein the manual call point (30) is configured to send a signal indicative of the alarm condition (e.g. removal of fire extinguisher) to the fire alarm control panel when the alarm condition has been triggered [Fig. 1, col. 5, lines 19-45]. That, the triggered alarm condition signals (e.g. 100, 102 and 104) from manual call point 30 transmitted to fire alarm control panel 26.   
Per claim 8. McSheffrey further teaches a plurality of a fire extinguisher stations 16 [see Fig. 1] there is a second fire extinguisher station 16 includes a second manual call point (30) and a second sensing device 90, the second manual call point being in communication with the second sensing device 90 [see Figs. 4a-4b and 5] and the fire alarm control panel 26, and the second sensing device 90 being configured to detect removal of a second fire extinguisher 12 from a normal position [col. 5, lines 19-45].

Per claim 9.  McSheffrey discloses the remote central station 26 communicated with docking station 30, except for not explicitly mention that the fire alarm control panel determines which manual call point is in an alarm condition, McSheffrey further teaches “an apparatus 10 of the invention for remote inspection of portable fire extinguishers 12 installed at one or a system 14 of fire extinguisher stations 16 includes means 18 for detecting lack of presence of a fire extinguisher 12 in its installed position at a fire extinguisher station 16, means 20 for detecting out-of-range pressure of the contents of a fire extinguisher 12 at a fire extinguisher station 16, means 22 for detecting an obstruction to viewing of or access to a fire extinguisher station 16, and means 24 for transmission of inspection report information for each of the fire extinguisher stations 16 to a remote central station 26. The apparatus 10 may further include means 28 for maintaining a record of inspection report information.” Thus, each docking station transmits alarm condition to the central station, if the alarm condition is occurred at that particular docking station, because in order to communicate via network to control panel, each manual call point would have an identifier (ID), address or register number for self-identifying when communicates to the network.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that each manual call point would have an identification number in order to communicate with control panel when alarm condition occurred. 

Per claim 10. McSheffrey does not explicitly mention the sensing device is configured to receive power from the manual call point, however, McSheffrey shows that the sonar sensor 90 is connected to the docking station 30 [Figs. 4a-4b] and further teaches “The docking station 30 may be powered by alternating current, e.g., by a hardwire connection into a facility's electrical supply, or it may be powered by direct current, e.g., by a battery within the docking station housing 88. If powered by alternating current, an auxiliary power supply, e.g., in the form of a battery, may be provided in case of power outage.” [col. 4, lines 59-65].  That, sensor 90 is connected with docking station 30 and the station 30 received power from AC power supply or battery, which means the sensing device 90 maybe received power from the docking station, because they are connected in the same system.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that when the sensing device is connected with the manual call point, the sensing device would receive power from the manual call point, because they are connected and the manual call point receiver power from AC power supply or battery.  

Per claim 11. McSheffrey discloses sonar sensor 90 and mechanical switch 80 for detecting removal of fire extinguisher, McSheffrey further discloses “sonar module 90 for detecting the presence of an obstruction.  Alternatively, a non-contact optical sensor may be employed that has advantages similar to those of the ultrasonic sensor, i.e., low cost and simplicity” [col. 14, lines 5-9], that constitutes of the sensing device comprises a mechanical switch and/or an optical sensor for detecting the removal of the fire extinguisher.

Per claim 12. McSheffrey further discloses a building (e.g. facility, e.g. manufacturing plant or an office complex, school campus or a hospital [col. 1, lines 64-67] comprising the fire alarm activation system of claim 1.

Per claim 13. McSheffrey discloses the method comprising triggering an alarm condition of a manual call point by causing a sensing device to detect removal of an extinguisher [col. 5, lines 1-26].

Per claim 14. McSheffrey further discloses triggering the alarm condition (e.g. signal 100) includes removing the extinguisher from a normal position to cause the sensing device to trigger the alarm condition [col. 5, lines 19-24].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey in view of Russell [US 4,034,697].
Per claim 4. McSheffrey discloses a cabinet for housing the fire extinguisher and the manual call point (docking station 30) includes the manual triggering (e.g. fire alarm pull station 142), except for not explicitly mention that the signal is for activating an operating element of the call point to trigger the alarm condition, wherein the operating element is also used for the manual triggering of the alarm condition.  Russel teaches “The cabinet carries warnings of the audible alarm which will sound if the cabinet is opened before the actuating arm of the lock mechanism is disengaged. The cabinet thus substantially deters theft of the fire extinguisher therefrom and/or sounds the audible alarm in the event of a fire and the legitimate removal of the fire extinguisher for its indicated purpose.” [Cited at summary] That, the trigger arm 19 (e.g. an operating element) for activating the alarm when cabinet door being tampered, that the alarm signal trigger the alarm condition at the cabinet and the fire alarm pull station also use the alarm condition for alerting owner or by passer that the fire extinguisher cabinet has been broken-in.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the operating element for activating the alarm condition of the call point to trigger the alarm condition as taught by Russel to the system of McSheffrey, for the advantage of more safety, because anytime the fire extinguisher cabinet is being broke-in the alarm generated to alert the owner or by passer.  

Response to Arguments
4.	Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
Applicant argued: McSheffrey does not disclose a fire alarm pull station that can be activated both manually and via removal of an associated fire extinguisher and there is no suggestion that the same circuitry 94 and sonar module 90 can monitor both a fire extinguisher and a fire alarm pull station at the same time. 
Examiner disagreed: 	As shown in Fig. 3, the station 16 included a docking station 30 contained with a communication circuit 94 and separately connected with sensors (e.g. presence and obstruction).  That, when docking station 30 is modified with alarm manual switch, it is obvious that the connection of the docking station, the alarm communication circuit and the alarm manual switch would arrange to be compatible, in order to transmit any alarm signal to remote central monitoring station, because McSheffrey suggests that “By including the components of the docking station 30 in the housing 140, the fire alarm pull station 142 is capable of remote inspection similar to the fire extinguisher station 16.” 
	Applicant argued: Even if the skilled person was prompted to combine the first and second embodiment to create a fire alarm system that could monitor a fire extinguisher and provide the ability to be manually activated, it would not arrive at the system of claim 1 in an obvious way. The combination would lead the skilled person to retain the docking system as taught in claim 1, which has its own signal generation circuitry, and a fire pull station, which also has its own signal generation circuitry. There is no reason why the skilled person would integrate the components together in the manner claimed, whereby the fire extinguisher sensing station does not have its own communications circuitry and instead is connected to a supervised input in the fire pull station such that it triggers the alarm condition of the manual call point upon detection of the removal of the extinguisher. There is no teaching or motivation in McSheffrey to do this, nor any contemplation of the advantages of doing so. 
Examiner disagreed: As described in the rejection above, McSheffrey teaches docking station 30 which included all the monitoring sensors and communication circuity can be modified with a fire alarm pull switch housing, and further cited “By including the components of the docking station 30 in the housing 140, the fire alarm pull station 142 is capable of remote inspection similar to the fire extinguisher station 16.”.  Thus, by incorporated docking station with fire alarm manual switch, any alarm signal generated by any of the sensors or the manual switch can be alerted the remote central station.  The motivation of modifiable docking station with alarm manual switch is for convenience and accurate, so that remote central station can identified the exact location of the alarm existed that associated with which fire extinguisher.  

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/            Examiner, Art Unit 2685                    

/HAI PHAN/            Supervisory Patent Examiner, Art Unit 2685